 



Exhibit 10.2
RATIFICATION AND AMENDMENT AGREEMENT
(RELATING TO XO MERGER)
     This RATIFICATION AND AMENDMENT AGREEMENT (RELATING TO XO MERGER)
(“Agreement”), dated as of March 1, 2006, is delivered in connection with the
Amended and Restated Credit and Guaranty Agreement, dated as of January 16, 2003
(as amended and as it may be further amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among XO
COMMUNICATIONS, LLC, a Delaware limited liability company, successor-by-merger
to XO Communications, Inc., a Delaware corporation (“XO LLC” or the “Company”),
CERTAIN SUBSIDIARIES OF THE COMPANY, as Guarantors, XO HOLDINGS, INC., a
Delaware corporation, as a Guarantor (“XO Holdings”), LMDS HOLDINGS, INC., a
Delaware corporation, as a Guarantor (“LMDS”), and V&K Holdings, Inc., a
Delaware corporation, as a Guarantor (“V&K”),the Lenders party thereto from time
to time and, solely with respect to Section 6(b) hereof, MIZUHO CORPORATE BANK,
LTD., as administrative agent (“Administrative Agent”).
RECITALS
     A. Pursuant to Section 6.7(b) (Fundamental Changes; Disposition of Assets;
Acquisitions) of the Credit Agreement, the Company or any of its Subsidiaries
may consolidate with or merge with or into or sell, assign, convey, lease or
transfer all or substantially all of its properties and assets if (i) the
Company or such Subsidiary shall be the continuing Person, or the resulting,
surviving or transferee Person (the “surviving entity”) shall be a Person
organized and existing under the laws of the United States or any State thereof
or the District of Columbia; and (ii) the surviving entity (other than an
existing Guarantor) shall expressly assume, pursuant to documentation delivered
to the Administrative Agent and Requisite Lenders, all of the obligations of the
Company or such Subsidiary, as applicable under the Credit Documents, and the
Company or the surviving entity shall have taken all steps necessary to perfect
and protect the security interests granted or purported to be granted by the
Collateral Documents in the applicable Collateral.
     B. On the date hereof, XO LLC became the successor-by-merger to XO
Communications, Inc. (“XO Inc.”), with XO LLC continuing as the surviving entity
(such merger, the “XO Merger”).
     C. XO LLC desires to confirm that by virtue of the XO Merger, XO LLC
assumed the Obligations, covenants, agreements and commitments of XO Inc. as the
“Company” under the Credit Agreement and the other Credit Documents.
     D. Each of XO Holdings, LMDS and V&K desires to reaffirm its status as a
Credit Party and Guarantor of the Company’s Obligations under the Credit
Agreement notwithstanding the fact that, by virtue of the XO Merger and the
transactions contemplated thereby, it is no longer a Domestic Subsidiary of the
Company.
     E. The Credit Agreement contains many references to “Subsidiaries” and
“Domestic Subsidiaries” and the parties intend that such references shall
continue to apply to XO Holdings,

 



--------------------------------------------------------------------------------



 



LMDS and V&K notwithstanding the fact that, by virtue of the XO Merger and the
transactions contemplated thereby, they are no longer Domestic Subsidiaries of
the Company.
     F. XO Inc., XO Holdings and Elk Associates, LLC (“Elk”) are parties to that
certain Equity Purchase Agreement, dated as of November 4, 2005, as amended on
March 1, 2006, in the form attached hereto as Exhibit 1 (as further amended from
time to time, the “Equity Purchase Agreement”; and together with any and all
related schedules, exhibits, documents, agreements, instruments and side
letters, which are also attached hereto as Exhibit 1, the “Equity Purchase
Documents”), providing for the sale by XO Holdings to Elk of all of the issued
and outstanding membership interests of XO LLC (the “Sale Transaction”). In
contemplation of the closing of the Sale Transaction pursuant to the Equity
Purchase Agreement, XO Holdings has asked the Requisite Lenders to confirm that
upon satisfaction of the Release Conditions (as defined below), the Requisite
Lenders shall direct the Administrative Agent to irrevocably release and
discharge, and shall otherwise take such actions as shall be necessary to cause
to be irrevocably released and discharged, each of XO Holdings, LMDS and V&K
from any and all Obligations, and from any and all covenants, agreements,
commitments, obligations and encumbrances, under the Credit Agreement and other
Credit Documents, and to provide any and all releases and terminations necessary
to terminate any and all liens and security interests and all evidence thereof,
including, without limitation, all financing statements filed by or on behalf of
Administrative Agent against each of XO Holdings, LMDS and V&K and their
respective assets.
     G. The Company and the Credit Parties have agreed with Requisite Lenders
that, in connection with the XO Merger and the transactions contemplated
thereby, certain provisions of the Credit Agreement shall be amended as provided
herein.
     H. The Lenders executing this Agreement constitute the Requisite Lenders
pursuant to Section 1.1 of the Credit Agreement.
     NOW, THEREFORE, in consideration of the terms and conditions, premises and
the other mutual covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
     1. Accuracy of Recitals. Each of the undersigned (other than the
Administrative Agent) hereby acknowledges and agrees that the foregoing Recitals
are true and accurate and are incorporated herein by reference.
     2. Representations and Warranties. In order to induce the Administrative
Agent and Requisite Lenders to enter into this Agreement, each Credit Party
hereby represents and warrants to Administrative Agent and Requisite Lenders as
follows as of the date hereof:
          (a) it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization;
          (b) the execution, delivery and performance by it of the XO Merger,
the XO Merger Documents, this Agreement and the other Credit Documents to which
it is a party or is bound are within its powers, have been duly authorized, and
do not and will not (i) violate any

2



--------------------------------------------------------------------------------



 



provisions of any law or any governmental rule or regulation applicable to the
Company, any of its Subsidiaries or any other Credit Party, any of the
Organizational Documents of Company, of any of its Subsidiaries or of any other
Credit Party, or any order, judgment or decree of any court or other agency of
government binding on Company, on any of its Subsidiaries or on any other Credit
Party, except for any such violation of law or governmental rule or regulation
or any such order, judgment or decree that would not reasonably be expected to
have a Material Adverse Effect; (ii) breach or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company, of
any of its Subsidiaries or of any other Credit Party, except for any such
default that would not reasonably be expected to have a Material Adverse Effect;
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Company, of any of its Subsidiaries or of any other
Credit Party (other than Liens created under any of the Credit Documents in
favor of Administrative Agent, on behalf of Lenders); or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company, of any of its Subsidiaries or of any other
Credit Party, which, in either case, has not been obtained, except for any such
approval or consent of any such Person under any such Contractual Obligation
that would not reasonably be expected to have a Material Adverse Effect;
          (c) (i) the execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of such Credit Party;
(ii) no agreement, license, permit, approval, authorization, registration,
order, declaration or filing with any Governmental Authority or body or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement by or against it,
except for any such agreement that the failure of which to enter into, or any
such license, permit, approval, authorization, registration, order, declaration
or filing that the failure of which to obtain or make, would not reasonably be
expected to have a Material Adverse Effect; and (iii) this Agreement constitutes
its legal, valid and binding obligation enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability;
          (d) the XO Merger was permitted under Section 6.7(b) of the Credit
Agreement;
          (e) no agreement, license, permit, approval, authorization,
registration, order, declaration or filing with any Governmental Authority or
body or any other Person was required for or in connection with the XO Merger,
except for any of the foregoing which were obtained or made by Company or its
Subsidiaries, as applicable, and those that the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect;
          (f) after giving effect to this Agreement, it is in compliance with
all covenants and agreements in the Credit Documents and it is not in default
under the Credit Agreement or any other Credit Document and no Default or Event
of Default exists, has occurred and is continuing or would result by the
execution, delivery or performance of this Agreement, except in each case any
default under, or noncompliance with the terms of, the Credit Agreement waived
pursuant to Section 10.5 of the Credit Agreement; and

3



--------------------------------------------------------------------------------



 



          (g) after giving effect to this Agreement, the representations and
warranties contained in the Credit Documents are true and correct in all
material respects as of the date hereof as if made on such date, except to the
extent such representations or warranties relate solely to an earlier date (in
which case such representations and warranties were true on and as of such
date).
     3. Confirmation of Assumption of Obligations. XO LLC hereby absolutely and
unconditionally confirms, by virtue of the XO Merger, its assumption and
agreement to pay, perform and discharge when due all Obligations, covenants,
agreements and commitments of Company under the Credit Agreement and other
Credit Documents, whether now existing or hereafter arising, under the Credit
Agreement or other Credit Documents, in each case in accordance with the terms
and conditions thereof. XO LLC hereby confirms that, by virtue of the XO Merger
and subject to the terms hereof, it has become subject to all terms, conditions,
representations, covenants and other provisions set forth in the Credit
Agreement and the other Credit Documents made or pertaining to “Company”
thereunder as provided in the Credit Agreement and the other Credit Documents.
     4. Confirmation of Status as Credit Party and Guarantor; Agreement to be
Bound by Subsidiary Provisions. Each of XO Holdings, LMDS and V&K hereby
absolutely and unconditionally confirms that it is and shall continue to be a
“Guarantor” and “Credit Party” under and pursuant to the terms and provisions
set forth in the Credit Agreement and the other Credit Documents notwithstanding
the fact that, by virtue of the XO Merger, it is no longer a Domestic Subsidiary
of the Company. Each of XO Holdings, LMDS and V&K hereby absolutely and
unconditionally agrees that, subject to the terms hereof, it shall continue to
be subject to and be bound by all agreements, covenants, representations and
warranties applicable to Subsidiaries and/or Domestic Subsidiaries under the
Credit Agreement and other Credit Documents notwithstanding the fact that, by
virtue of the XO Merger, it is no longer a Domestic Subsidiary of the Company,
in each case as provided in the Credit Agreement and the other Credit Documents.
Each of XO Holdings, LMDS and V&K hereby confirms its grant to Secured Party (as
defined in the Pledge and Security Agreement) of a security interest in all of
its right, title and interest in and to all Collateral to secure the Secured
Obligations (as defined in the Pledge and Security Agreement), in each case
whether now or hereafter existing or in which it now has or hereafter acquires
an interest and wherever the same may be located, and in each case as provided
in the Pledge and Security Agreement. XO Holdings further confirms its pledge to
Secured Party (as defined in the Pledge and Security Agreement) of all of its
right, title and interest in and to its Subsidiaries, including, without
limitation, in and to all capital stock, equity securities, membership
interests, ownership interests and items comprising Pledged Equity Interests (as
defined in the Pledge and Security Agreement), as applicable, of Company, LMDS,
and V&K, owned or held of record or beneficially by XO Holdings, and confirms
that such interests constitute “Pledged Equity Interests” (as defined in the
Pledge and Security Agreement) under the Pledge and Security Agreement, in each
case as provided in the Pledge and Security Agreement.

4



--------------------------------------------------------------------------------



 



     5. Acknowledgement of Obligations.
          (a) Each Credit Party hereby acknowledges and agrees that it is
unconditionally liable to the Administrative Agent and Lenders for the full
payment of all of the Obligations including, without limitation, those
Obligations as of the date hereof set forth on Schedule A attached hereto and
incorporated herein by reference, plus all interest, charges, fees, costs, and
expenses that are payable under and pursuant to the terms of the Credit
Agreement and other Credit Documents.
          (b) Each Credit Party hereby acknowledges, confirms and agrees that
the Administrative Agent and Lenders have and have had a valid, enforceable and
perfected first priority security interest and Lien upon all of the Collateral
granted by Credit Parties to Administrative Agent and/or Lenders pursuant to the
Credit Agreement and Credit Documents to secure the Obligations, subject only to
Permitted Liens. In furtherance and not in limitation of any Credit Document,
each Credit Party grants or reaffirms its grant, as the case may be, pledges and
assigns to Administrative Agent and Lenders a continuing security interest and
Lien upon the Collateral, in each case as provided in the Credit Agreement and
the other Credit Documents.
     6. Sale Transaction.
     (a) In consideration of the agreements and commitments of the Company and
the other Credit Parties hereunder, Requisite Lenders hereby agree that upon the
date that the Release Conditions are satisfied, the Requisite Lenders shall
direct and instruct the Administrative Agent in writing, and shall otherwise
take such actions as shall be necessary, to: (i) irrevocably release and
discharge each of XO Holdings, LMDS and V&K from any and all Obligations, and
from any and all covenants, agreements, commitments, obligations and
encumbrances, under the Credit Agreement and the other Credit Documents; and
(ii) terminate, at the sole cost and expense of Company and the other Credit
Parties (which costs and expenses shall be reasonable and documented), and
provide all releases and terminations necessary to terminate any and all liens
and security interests and all evidence thereof, including, without limitation,
all financing statements filed by or on behalf of Administrative Agent against
each of XO Holdings, LMDS and V&K and their respective assets.
     (b) The undersigned Requisite Lenders: (i) hereby instruct the
Administrative Agent to acknowledge and agree to this Section 6(b); and (ii)
(A)(I) acknowledge and agree that the Administrative Agent shall be entitled to
rely upon the direction and instruction to be provided to the Administrative
Agent by the Requisite Lenders pursuant to clause (a) above when providing the
terminations and releases referenced therein, and (II) represent and warrant
that such direction and instruction does not, and when such direction and
instruction is actually provided by the Requisite Lenders to Administrative
Agent will not, be an instruction or direction to the Administrative Agent
requiring the instruction or direction of any Lenders other than the Requisite
Lenders pursuant Section 10.5 of the Credit Agreement or otherwise, and
(B) agree to jointly and severally indemnify Administrative Agent, to the extent
that Administrative Agent shall not have been reimbursed by any Credit Party in
accordance with the Credit Agreement and the other Credit Documents, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or

5



--------------------------------------------------------------------------------



 



asserted against Administrative Agent in connection with Administrative Agent’s
acknowledging and agreeing to this Section 6(b) or providing any such
terminations or releases; provided, however, that no Requisite Lender or Credit
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Administrative Agent’s gross negligence or willful misconduct. In
reliance of the foregoing sentence, Administrative Agent agrees to provide the
releases and terminations referenced in clause (a) above when so directed by the
Requisite Lenders and the Requisite Lenders and the Credit Parties acknowledge
and agree that neither the Administrative Agent’s acknowledgement and agreement
to this Section 6(b) nor the Administrative Agent providing such terminations or
releases shall constitute gross negligence or willful misconduct.
     (c) For purposes of this Agreement the term “Release Conditions” shall mean
satisfaction of all of the following conditions to the Requisite Lenders’
reasonable satisfaction: (i) any modifications to the versions of the Equity
Purchase Documents attached hereto as Exhibit 1 shall have been delivered to
Administrative Agent and Requisite Lenders and all material modifications
thereto shall have been approved by Requisite Lenders in their reasonable
discretion; (ii) concurrently with the closing of the Sale Transaction, XO
Holdings shall deliver or cause to be delivered to Administrative Agent (for the
benefit of the Lenders) an indefeasible payment in an amount equal to the
outstanding principal amount of the Term Loans on and as of such date, together
with all accrued interest thereon (such amount shall be calculated by
Administrative Agent, and such calculation shall be conclusive and binding on
Company, the Credit Parties and each Lender, absent manifest error) less
$75,000,000.00 for application as a permanent reduction of the Term Loans in
accordance with Section 2.13 (Application of Prepayments/Reductions) of the
Credit Agreement; (iii) there shall be no Default or Event of Default under the
Credit Agreement or other Credit Documents other than any Default or Event of
Default waived in accordance with Section 10.5 of the Credit Agreement; and
(iv) the Credit Parties shall have executed and delivered to Administrative
Agent and Requisite Lenders all other agreements, documents, instruments,
schedules, exhibits and certificates as the Administrative Agent and Requisite
Lenders shall reasonably require in connection therewith, all in form and
substance reasonably satisfactory to Requisite Lenders.
     7. Amendments. The Credit Parties and Requisite Lenders agree that the
Credit Agreement and the other Credit Documents are hereby amended as follows:
          (a) Company. Each reference in the Credit Agreement and other Credit
Documents to “Company” means “XO Communications, LLC” and any other Person that
at any time after the date hereof becomes “Company” in accordance with the terms
and conditions set forth in the Credit Agreement.
          (b) XO Communications, Inc.

  (i)   Each reference in the Credit Agreement to “XO Communications, Inc., a
Delaware corporation” is deleted in the entirety and replaced with the
following:         “XO Communications, LLC, a Delaware limited liability company
(successor-by-merger to XO Communications, Inc.).”

6



--------------------------------------------------------------------------------



 



  (ii)   Each reference in the Credit Agreement to “XO Communications, Inc.” is
deleted in the entirety and replaced with the following:         “XO
Communications, LLC”.

          (c) Guarantor Provisions.

  (i)   Section 1 (Definitions and Interpretations) of the Credit Agreement is
amended to delete the definition of “Guarantor” in the entirety and to replace
it with the following:         “Guarantor” means XO Holdings, Inc., a Delaware
corporation, LMDS Holdings, Inc., a Delaware corporation, V&K Holdings, Inc., a
Delaware corporation, and each wholly-owned Domestic Subsidiary of the Company.
    (ii)   Each other reference in the Credit Agreement and other Credit
Documents to “Guarantor” shall mean XO Holdings, Inc., a Delaware corporation,
LMDS Holdings, Inc., a Delaware corporation, V&K Holdings, Inc., a Delaware
corporation, and each Domestic Subsidiary of Company.

          (d) Subsidiary Provisions. Each of XO Holdings, LMDS and V&K hereby
absolutely and unconditionally agrees that, except as provided on
Exhibit 7(d)(i) attached hereto, it shall continue to be subject to and be bound
by all agreements, covenants, representations and warranties applicable to
Subsidiaries and/or Domestic Subsidiaries under the Credit Agreement and other
Credit Documents notwithstanding the fact that, by virtue of the XO Merger, it
is no longer a Domestic Subsidiary of the Company. By way of example only, the
Sections of the Credit Agreement that are listed on Exhibit 7(d)(ii) attached
hereto shall continue to apply to XO Holdings, LMDS, V&K and their respective
Subsidiaries notwithstanding any language therein that purports to limit such
Sections to “Subsidiaries” or “Domestic Subsidiaries” of Company. However, the
Sections of the Credit Agreement listed on Exhibit 7(d)(i) attached hereto shall
no longer be applicable to XO Holdings and LMDS.
          (e) Definitions. Section 1.1 (Definitions) of the Credit Agreement is
amended as follows:

  (i)   To delete subsection (ii) of the definition of “Investment” in the
entirety and to replace it with the following:

“(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Company from any Person (other than,
in the case of any such action by Company and the Guarantors, from any Guarantor
or any person who becomes a Guarantor in connection with such Investment) of any
Capital Stock of such Person, other than any direct or indirect redemption
contemplated by the XO Merger Agreement;”

7



--------------------------------------------------------------------------------



 



  (ii)   to delete the definition of “Significant Subsidiary” therein and to
replace it with the following:

“Significant Subsidiary” means a Subsidiary, i.e., a “restricted subsidiary”,
that is a “significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X
or is otherwise designated a Significant Subsidiary by Company or XO Holdings;
provided that the relevant percentage of consolidated revenues, consolidated
assets and consolidated net income of Company, XO Holdings and their respective
Subsidiaries which are measured for purposes of this definition shall be 1%, and
not as otherwise specified in such Rule.
          (f) Additional Definitions. Section 1.1 (Definitions) of the Credit
Agreement is amended to add the following definitions in the appropriate
alphabetical order:

  (i)   “Equity Purchase Agreement” shall mean the Equity Purchase Agreement
dated as of November 4, 2005, as amended on March 1, 2006, by and among XO
Holdings, Inc., as Seller, XO Inc., as Company and Elk Associates LLC, as Buyer,
in the form of Exhibit 1 to the Ratification Agreement (as further amended from
time to time).     (ii)   “Ratification Agreement” shall mean the Ratification
and Amendment Agreement (Relating to XO Merger) dated as of March 1, 2006 by and
among Company, certain Subsidiaries of Company, as Guarantors, XO Holdings Inc.,
as a Guarantor, LMDS Holdings, Inc., as a Guarantor and, solely with respect to
Section 6(b) thereof, the Administrative Agent.     (iii)   “XO Inc.” shall mean
XO Communications, Inc., as such entity existed prior to the consummation of the
XO Merger.     (iv)   “XO LLC” shall mean XO Communications, LLC,
successor-by-merger to XO Inc.     (v)   “XO Merger” shall have the meaning
given such term in the Ratification Agreement.     (vi)   “XO Merger Agreement”
shall mean that certain Agreement and Plan of Merger, dated as of February 28,
2006 among XO Inc., XO LLC and XO Holdings, Inc., without regard to any
amendments thereto.     (vii)   “XO Merger Documents” shall mean the XO Merger
Agreement and all of the agreements, documents and instruments executed and
delivered pursuant to the terms thereof, together with all

8



--------------------------------------------------------------------------------



 



      schedules, exhibits, annexes, amendments, supplements or modifications
thereto.

          (g) Disclosure. Section 4.25 (Disclosure) of the Credit Agreement is
amended to add the following in between the first and second sentences therein.
“Credit Parties shall deliver to Administrative Agent (with sufficient copies
for all of the Lenders) true and correct copies of all XO Merger Documents. No
XO Merger Document furnished to Administrative Agent by or on behalf of any
Credit Party, nor any representation or warranty made by any Credit Party in any
XO Merger Document, contains any untrue statement of material fact or omits to
state a material fact (known to such Credit Party or any of its Subsidiaries, in
the case of any document not furnished by either of them) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.”
          (h) Subsidiaries. Section 5.9 (Subsidiaries) is deleted in the
entirety and replaced with the following:
“5.9 Subsidiaries. In the event that any Person becomes a Domestic Subsidiary of
Company, or any other Credit Party, then Company or such Credit Party, as
applicable, shall (a) promptly cause such Domestic Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Administrative Agent a Counterpart Agreement, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b) and 3.1(f); provided that the
actions specified in the foregoing clauses (a) and (b) of this sentence shall
not be required for (1) those Subsidiaries where Company or the applicable
Credit Party has acquired less than 100%, but at least 80% of, the Capital Stock
of such Subsidiary, until such time as any such Subsidiary becomes a wholly
owned Subsidiary of Company or such Credit Party, as applicable or (2) any
Person that becomes a Domestic Subsidiary of Company or any other Credit Party
after the date hereof if and to the extent and for so long as such Person’s
Guaranty of the Obligations or grant of Liens under the Pledge and Security
Agreement would violate applicable law or constitute a default under the terms
of any Acquired Debt of such Person or would obligate it pursuant to the terms
of such Acquired Debt to guarantee or secure any Indebtedness other than the
Term Loans, unless Administrative Agent requests and otherwise consents to the
issuance of a guarantee or the granting of Liens in respect of such
Indebtedness, it being understood that the actions specified in the foregoing
clauses (a) and (b) of this sentence will be taken at the earliest time and to
the full extent they do not violate applicable law or constitute a default under
such Acquired Debt or obligate it to guarantee or secure such other
Indebtedness. In the event that any Person becomes a Foreign Subsidiary of
Company or any other Credit Party, and the ownership interests of such Foreign
Subsidiary are owned by Company, by any Domestic Subsidiary thereof or by any
other Credit Party, subject to applicable law, Company shall, or shall cause
such Domestic Subsidiary or such other Credit Party to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Section

9



--------------------------------------------------------------------------------



 



3.1(b), and take all of the actions necessary to grant and to perfect a First
Priority Lien in favor of Administrative Agent, for the benefit of Lenders,
under the Pledge and Security Agreement in such ownership interests; provided
that no more than 65% of the Capital Stock of such Foreign Subsidiary shall be
subject to the provisions of this Section 5.9 and provided further that such
Foreign Subsidiary shall be a first tier Foreign Subsidiary of Company or a
Domestic Subsidiary or a Credit Party. With respect to each such Subsidiary,
Company shall promptly send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of Company, of any Domestic Subsidiary or any Credit Party, and
(ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Company, its Domestic Subsidiaries and the other
Credit Parties; provided, such written notice shall be deemed to supplement
Schedules 4.1 and 4.2 for all purposes hereof.”
          (i) Restricted Payments; Restrictions on Subsidiary Distributions.
Section 6.4 (Restricted Payments; Restrictions on Subsidiary Distributions) is
amended as follows:

  (i)   to amend subsection (a) therein to add the following after the end of
subsection (iii) therein:

“(iv) Company and its Subsidiaries may make Restricted Junior Payments to the
extent contemplated by the terms and provisions of the XO Merger Agreement”.

  (ii)   to delete subsection (b) therein in the entirety and replace it with
the following:

“(b) Except as provided herein, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Company to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Subsidiary of Company (other than any consensual restriction set forth in
Section 6.2(c) of the Equity Purchase Agreement), (ii) repay or prepay any
Indebtedness owed by such Subsidiary to Company or any other Subsidiary of
Company (other than any consensual restriction set forth in Section 6.2(i) of
the Equity Purchase Agreement), (iii) make loans or advances to Company or any
other Subsidiary of Company, or (iv) transfer any of its property or assets to
Company or any other Subsidiary of Company other than restrictions (1) in
agreements evidencing or securing Indebtedness of Subsidiaries permitted
hereunder, (2) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, and (3) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Capital Stock not otherwise prohibited under this Agreement.”

10



--------------------------------------------------------------------------------



 



          (j) Fundamental Changes. Section 6.7 (Fundamental Changes; Disposition
of Assets; Acquisitions) of the Credit Agreement is amended to delete the period
at the end thereof and to replace it with the following:
“; and (k) the conversion or exchange of securities and the assignment and/or
assumption of certain rights and obligations contemplated by the terms and
provisions of the XO Merger Agreement.”
          (k) Amendments to XO Merger Documents. Section 6.11 (Amendments or
Waivers of Indebtedness or Restructuring Transaction Documents) of the Credit
Agreement is amended:

  (i)   to delete the title “Amendments or Waivers of Indebtedness or
Restructuring Transaction Documents” therein and to replace it with the
following “Amendments or Waivers of Indebtedness or Restructuring Transaction
Documents or XO Merger Documents”; and     (ii)   to delete subsection (b)
therein in the entirety and replace it with the following:         “No Credit
Party shall nor shall it permit any of its Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
term or provision of or any of its rights under any Restructuring Transaction
Document (other than: (i) the Organizational Documents of such Credit Party;
(ii) the amendments, restatements, supplements, modifications, or waivers
relating to the Management Incentive Plan, the Management Options, the
Management Retention Bonus Plan that have been approved by the board of
directors of the Company; and (iii) the modifications thereof that are required
to comply with the terms and provisions set forth in Section 2.5 of the XO
Merger Agreement) without in each case obtaining the prior written consent of
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.”     (iii)   to add a new subsection (c) after the end
of subsection (b) therein as follows:         “(c) No Credit Party shall, nor
shall it permit any of its Subsidiaries to, agree to any amendment, restatement,
supplement or other modification to, or waiver of, any term or provision of or
any of its rights under any XO Merger Document in any manner that would be
materially adverse to Administrative Agent or any Lender (other than, subject to
the terms and provisions of this Agreement, the Organizational Documents of such
Credit Party) without in each case obtaining the prior written consent of

11



--------------------------------------------------------------------------------



 



      Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.”

          (l) Significant Subsidiaries. Section 6.13 (Significant Subsidiaries)
is deleted in the entirety and replaced with the following:
“6.13 Significant Subsidiaries. At no time will those Subsidiaries of Company or
XO Holdings which are not Significant Subsidiaries account for more than 10% or
more of the consolidated net income, consolidated revenues or consolidated
assets, in each case as specified in Rule 1-02(w) of Regulation S-X, of Company,
XO Holdings and their respective Subsidiaries.”
     8. Conditions Precedent. This Agreement shall be effective upon
satisfaction of the following conditions to Requisite Lenders’ satisfaction:
          (a) the Requisite Lenders shall have received the countersignatures of
the Company and the other Credit Parties to this Agreement evidencing their
agreement to the terms and provisions hereof;
          (b) the Requisite Lenders shall have received true, accurate and
complete executed copies of the schedules, exhibits and documents attached
hereto;
          (c) the Requisite Lenders shall have received evidence that the
execution, delivery and performance of this Agreement by the Credit Parties has
been duly authorized by all necessary corporate or limited liability company
action, as appropriate;
          (d) the XO Merger shall have occurred, and the Company shall have
delivered, or caused to be delivered, to Administrative Agent and Requisite
Lenders: (i) a true, correct and complete executed (where applicable) copy of
each of the XO Merger Documents, together with all exhibits and schedules
thereto; and (ii) evidence that the XO Merger Documents have been filed with the
applicable Governmental Authorities and that the XO Merger is valid and
effective in accordance with the terms and provisions of the XO Merger Documents
and applicable corporate statutes;
          (e) XO Holdings and LMDS shall have pledged or reconfirmed their
pledge, as the case may be, to Administrative Agent of their ownership in each
of their Subsidiaries in accordance with Section 4 of this Agreement;
          (f) the Administrative Agent shall have received payment of all
outstanding reasonable and documented fees and expenses owing to Administrative
Agent by the Credit Parties;
          (g) there shall be no Default or Event of Default under the Credit
Agreement or other Credit Documents other than Defaults or Events of Default
waived in accordance with Section 10.5 of the Credit Agreement; and
          (h) the Credit Parties shall have executed and delivered to
Administrative Agent and Requisite Lenders all other documents, instruments,
schedules, exhibits and

12



--------------------------------------------------------------------------------



 



certificates as the Requisite Lenders shall reasonably require in connection
herewith, all in form and substance reasonably satisfactory to the Requisite
Lenders.
     9. Additional Covenants. In addition to and not in lieu of the covenants
set forth in the Credit Agreement, the Credit Parties hereby covenant and agree
that they shall satisfy and perform the following covenants to the Requisite
Lenders’ satisfaction on or before the dates set forth below, provided that any
failure by the Credit Parties to fully and timely satisfy any of the conditions
set forth below, if such failure shall continue for ten (10) days following
written notice of such failure to Company by the Requisite Lenders or
Administrative Agent issued at the request of Requisite Lenders, shall
constitute an Event of Default:
          (a) on or before April 30, 2006, the Credit Parties shall deliver to
Administrative Agent and Requisite Lenders updated insurance certificates naming
the Administrative Agent and Lenders as loss payee and additional insured, as
applicable;
          (b) on or before April 30, 2006, the Credit Parties shall have duly
executed and delivered to Administrative Agent and Requisite Lenders amendments
to control agreements to evidence the change in the customer as a result of the
XO Merger;
          (c) on or before April 30, 2006, the Company: (i) shall be registered
with the appropriate Governmental Authorities as the owner of all Intellectual
Property transferred to Company pursuant to the XO Merger Documents; and
(ii) shall execute and deliver to Administrative Agent all amendments,
reasonably requested by Requisite Lenders, to any and all filings that
Administrative Agent has on record at the United States Patent and Trademark
Office and/or United States Copyright Office, as applicable, with respect to
Intellectual Property that was transferred to Company pursuant to the XO Merger,
in each case to evidence the change in owner as a result thereof;
          (d) on or before April 30, 2006, Company shall deliver to
Administrative Agent and Requisite Lenders a good standing certificate from the
applicable Governmental Authority of Company’s jurisdiction of formation and
from each jurisdiction in which is Company qualified as a foreign corporation or
other entity to do business;
          (e) on or before April 30, 2006, the Credit Parties shall have
delivered to Administrative Agent and Requisite Lenders supplements to Schedules
4.1 (General Information), 4.2 (Location of Equipment and Inventory), 4.4
(Investment Related Property), 4.5 (Material Contracts), 4.6 (Description of
Letters of Credit), 4.7 (Intellectual Property) and 4.8 (Commercial Tort Claims)
to the Pledge and Security Agreement, which supplements shall be in form and
content reasonably satisfactory to the Requisite Lenders and shall be attached
hereto as Exhibit 9(e); and
          (f) on or before April 30, 2006, the Credit Parties shall deliver to
Administrative Agent and Requisite Lenders amended and restated disclosure
schedules to the Credit Agreement and Pledge and Security Agreement, which shall
be in form and content reasonably satisfactory to the Requisite Lenders and
shall be attached hereto as Exhibit 9(f) (collectively, the “Amended and
Restated Disclosure Schedules”).

13



--------------------------------------------------------------------------------



 



     10. Miscellaneous.
          (a) The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of the Credit
Agreement or any other Credit Document or any right, power or remedy of
Administrative Agent, nor constitute a waiver of any provision of the Credit
Agreement or any other Credit Document, or any other document, instrument and/or
agreement executed or delivered in connection therewith or of any Default or
Event of Default under any of the foregoing, in each case whether arising before
or after the date hereof or as a result of performance hereunder or thereunder.
This Agreement shall not preclude the future exercise of any right, remedy,
power or privilege available to Administrative Agent whether under the Credit
Agreement, other Credit Documents, at law or otherwise.
          (b) This Agreement may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party. The
Credit Parties shall provide original signed copies of all Credit Documents. The
descriptive headings of the various sections of this Agreement are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof. Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.
          (c) This Agreement may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the Credit
Agreement or the applicable Credit Document. This Agreement shall be considered
part of the Credit Agreement and shall be a Credit Document for all purposes
under the Credit Agreement and other Credit Documents.
          (d) This Agreement, the Credit Agreement, and the Credit Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto. There are no unwritten
oral agreements between the parties with respect to the subject matter hereof
and thereof. If any provision of this Agreement is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of this Agreement which shall be given effect so far as
possible.

14



--------------------------------------------------------------------------------



 



          (e) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE CREDIT
AGREEMENT.
          (f) No Credit Party may assign, delegate or transfer this Agreement or
any of its rights or obligations hereunder or thereunder and any delegation,
transfer or assignment in violation hereof shall be null and void. No rights are
intended to be created under this Agreement for the benefit of any third party
donee, creditor or incidental beneficiary of any Credit Party or any other
Person other than Administrative Agent and each Lender. Nothing contained in
this Agreement shall be construed as a delegation to Administrative Agent of any
Credit Party’s duties of performance, including, without limitation, any duties
under any account or contract in which Administrative Agent has a security
interest or Lien. This Agreement shall be binding upon the Credit Parties and
Lenders and their respective successors and permitted assigns. Administrative
Agent’s and Lenders’ ability to assign, sell or transfer all of any part of this
Agreement shall be governed by the Credit Agreement.
          (g) Each Credit Party hereby (i) reaffirms its obligations under the
Credit Agreement and each of the other Credit Documents to which it is a party,
and (ii) agrees that each of such Credit Documents remain in full force and
effect and are hereby ratified and confirmed. All representations and warranties
made in this Agreement shall survive the execution and delivery of this
Agreement and no investigation by Administrative Agent shall affect such
representations or warranties or the right of Administrative Agent to rely upon
them.
          (h) Each Credit Party shall execute and deliver such other documents,
certificates and/or instruments and take such other actions as Administrative
Agent or Requisite Lenders may reasonably request in order more effectively to
consummate the transactions contemplated hereby. In furtherance and not in
limitation of the foregoing, each Credit Party agrees that if so requested by
any Lender pursuant to Section 2.5 of the Credit Agreement (Evidence of Debt;
Register; Lenders’ Books and Records; Notes), Company shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such request, to
any Person who is an assignee of such Lender pursuant to Section 10.6 of the
Credit Agreement (Successors and Assigns; Participations)) an amended or amended
and restated Note or Notes to evidence such Lender’s Term Loan and naming
Company as obligor thereunder.
[SIGNATURE PAGES FOLLOW]

15



--------------------------------------------------------------------------------



 



[SIGNATURE PAGES TO RATIFICATION AND
AMENDMENT AGREEMENT (RELATING TO XO MERGER)]
     IN WITNESS WHEREOF, the parties have caused this Ratification and Amendment
Agreement (Relating to XO Merger) to be duly executed and delivered by their
respective officers thereunto duly authorized as of the date first written
above.

                  Requisite Lenders:    
 
                ARNOS CORP.    
 
           
 
  By:   /s/ Edward E. Mattner    
 
     
 
Name: Edward E. Mattner    
 
      Title: Vice President    
 
                Agreed and Acknowledged:    
 
                Company:    
 
                XO COMMUNICATIONS, LLC    
 
           
 
  By:   /s/ Carl J. Grivner    
 
     
 
Name: Carl J. Grivner    
 
      Title: President and Chief Executive Officer

[SIGNATURES CONTINUE ON NEXT PAGE]





--------------------------------------------------------------------------------



 



[SIGNATURE PAGES TO RATIFICATION AND
AMENDMENT AGREEMENT (RELATING TO XO MERGER) — CONTINUED]

                  Guarantors:
 
                XO HOLDINGS, INC.     LMDS HOLDINGS, INC.     COAST TO COAST
TELECOMMUNICATIONS, INC.     LHP EQUIPMENT, INC.     TELECOMMUNICATIONS OF
NEVADA, LLC     V&K HOLDINGS, INC.     XO ASIA LIMITED     XO COMMUNICATIONS
SERVICES, INC.     XO DATA SERVICES, LLC     XO GLOBAL COMMUNICATIONS, INC.    
XO INTERACTIVE, INC.     XO INTERCITY HOLDINGS NO.1, LLC     XO INTERCITY
HOLDINGS NO.2, LLC     XO INTERNATIONAL HOLDINGS, INC.     XO INTERNATIONAL,
INC.     XO LONG DISTANCE SERVICES (VIRGINIA), LLC     XO MANAGEMENT SERVICES,
INC.     XO MANAGEMENT SERVICES, NEVADA, INC.     XO MINDSHARE, LLC     XO
NEVADA MERGER SUB, INC.     XO SERVICES, INC.     XO VIRGINIA, LLC
 
           
 
  By:   /s/ William Garrahan                Name:   William Garrahan
 
      Title:   Acting Chief Financial Officer and Senior Vice President





--------------------------------------------------------------------------------



 



[SIGNATURE PAGES TO RATIFICATION AND
AMENDMENT AGREEMENT (RELATING TO XO MERGER) — CONTINUED]

                  Administrative Agent:    
 
            ACKNOWLEDGED AND AGREED SOLELY   MIZUHO CORPORATE BANK, LTD
FOR PURPOSES OF SECTION 6(b):
           
 
  By:   /s/ Shiro Shiraishi    
 
     
 
Name: Shiro Shiraishi    
 
      Title: Vice President    

